Citation Nr: 0731603	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for actinic keratosis 
on the scalp, face, forearms, and dorsum of the hands, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from July 1962 to August 
2000.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision granting 
entitlement to service connection for actinic keratosis of 
the scalp, face, forearms, and dorsum of the hands and 
assigned a noncompensable disability rating effective 
September 1, 2000.  The veteran's disability rating was later 
increased in an April 2004 rating decision which increased 
the veteran's disability rating for actinic keratosis of the 
scalp, face, forearms, and dorsum of the hands to 10 percent 
disabling effective August 30, 2002 (the effective date of 
the change in the rating schedule during the veteran's 
appeal).  Because this is not a full grant of the benefit 
sought, the issue of entitlement to an increased initial 
disability rating for actinic keratosis of the scalp, face, 
forearms, and dorsum of the hands remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This issue was remanded by the Board in October 2005 for a 
new VA examination of the veteran's actinic keratosis and for 
the RO to seek the veteran's private medical records from a 
specific doctor.  The records were obtained by the RO.  The 
RO also scheduled the veteran for a VA examination and sent a 
letter to the veteran advising him of this examination 
(scheduled for June 28, 2006) on June 19, 2006.  The 
veteran's VA examination was later noted in a document 
printed on June 23, 2006 to have been cancelled on June 19, 
2006 and no reason was given for the cancellation.  The 
claims file includes a report of contact with the veteran on 
July 7, 2006 which states that "the caller provides the 
following information:  Please reschedule VAE."  The report 
of contact also includes dates which the veteran expected to 
be out of town and requests that the examination not be 
scheduled for those dates.  The RO did not reschedule the 
examination.  As it is unclear why the veteran's examination 
was noted to have been cancelled on the same date on which 
the veteran was issued a letter detailing the date of 
examination and the veteran has requested to reschedule the 
examination, a new examination should be scheduled.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran a VA examination 
to determine the current status of his 
actinic keratosis of his scalp, face, 
forearms, and dorsum of his hands.  Have 
the examiner review the veteran's claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examination 
report should consider all findings 
necessary to evaluate the claim under both 
the old and new regulations pertaining to 
skin disorders.  All clinical findings, 
opinions, and their bases should be set 
forth.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

